OPINION.
James:
The taxpayer is premature in the filing of his petition. It appears that he has been notified merely of one of the steps which precede the determination of the Commissioner that a deficiency in tax exists. On the face of the petition it appears that no deficiency in tax has since the enactment of the Revenue Act of 1924 been determined by the Commissioner. Therefore, the taxpayer has not stated one of the facts essential to an appeal. Such a deficiency may never be determined. When a deficiency is determined, the taxpayer will receive the statutory 60-day notice of such determination, and upon that notice he may at that time petition this Board to hear and determine his tax liability.